Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for velocity measurement of cells in a vessel. The closest prior art, Daerr (USPAP       2021/0321,967), shows a similar system, in which, directing a broadband illuminating beam towards said vessel (Please note, paragraph 0068. As indicated for the additional x-ray detector may obstruct the x-ray beam but the remaining portion of the x-ray beam may sufficiently illuminate the patient body in order to measure the blood velocity. However, Daerr fails to address: “spectrally dispersing said beam in a direction across the direction of flow of said cells in said vessel; splitting said beam, in a direction generally perpendicular to the direction of the spectral dispersion of said beams, into two beams; focussing each of said beams into a separate line of illumination on said vessel, said lines being aligned generally across said vessel; collecting light reflected from said vessel along said illumination lines; spectrally decoding said reflected light to generate a sequence of two dimensional images of the motion of said cells along said vessel and performing signal processing on doubled images of at least one of said cells, to determine the time of passage of said at least one cell between said two lines.” These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, August 26, 2022